Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 1 of 41




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                  CASE NO. 17-24206-CIV-MARTINEZ-OTAZO-REYES




       LARA SAMAHA and ELIE SAMAHA,

                          Plaintiffs,

                  v.

       GEBRAN BASSIL,
       SALIM JREISSATI,
       DANY MACARON,                                   JURY TRIAL DEMANDED
       ZIAD MEKANNA,
       PETER GERMANOS,
       MAJED BOUEZ,
       AHMAD SASSINE,
       MONA BACH MANSOUR,
       ALEXANDER GEORGE MANSOUR, and
       ROLLY GEORGE MANSOUR,

                          Defendants.



                       PLAINTIFFS’ SUPPLEMENTAL COMPLAINT
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 2 of 41




                                        NATURE OF ACTION

                      1.      In April 2019, family members of Plaintiff Lara Samaha lured Lara

      and her husband, Elie, from their home in Miami to Beirut, Lebanon where they were

      kidnapped and tortured by Lebanese government officials acting at the family members’

      behest. For ten days, Plaintiffs were held captive and subjected to repeated physical and

      psychological torture in an effort to coerce them to dismiss claims brought by Lara

      Samaha in United States federal court. This action is brought under the Alien Tort Statute

      (“ATS”) and Torture Victim Protection Act of 1991 (“TVPA”) to redress the harm

      Plaintiffs suffered from their kidnapping and torture.

                      2.      Defendants’ plot to kidnap and torture Plaintiffs was part and

      parcel of efforts by Mrs. Samaha’s family to steal millions of dollars from Mrs. Samaha

      that she is entitled to inherit from her father and her aunt. When Mrs. Samaha instituted

      legal action in Lebanon to obtain her inheritance, her family members destroyed evidence

      and corrupted the judicial process to stymie those efforts. This forced Mrs. Samaha to

      turn to the U.S. courts for redress: in 2017, she filed suit in this Court in an effort to

      recover her rightful inheritance (the “U.S. Lawsuit”). Then, at the behest of her well-

      connected family members, Lebanese prosecutors brought defamation charges against

      Mrs. Samaha as payback for exercising her legal rights. Certain of the Defendants filed

      complaints against both Mrs. and Mr. Samaha, because in the words of one Defendant,

      the U.S. Lawsuit “touched the pride and reputation” of the Defendants.

                      3.      Not content with perverting the Lebanese judicial process,

      Defendants proceeded to lure Plaintiffs to Lebanon in the guise of seeking to resolve the

      inheritance dispute. Upon arriving in Beirut for a purported “settlement meeting,” Mrs.

      Samaha was immediately and unlawfully detained by an awaiting border control officer


                                                     1
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 3 of 41




      from the General Directorate of General Security and transported to an underground

      military prison without access to light, food, water, or medication. Mr. Samaha was

      subsequently taken into custody as well. Over the next ten days, Defendants subjected

      Plaintiffs “to kidnapping, harsh interrogation, and cruel torture-like tactics . . . with the

      sole intention of forcing [Mrs. Samaha] to dismiss the Amended Complaint that was filed

      before this Court.” May 27, 2020 Order Adopting Magistrate Judge’s Report and

      Recommendation at 2. [See ECF No. 140]. At one point, Mrs. Samaha was forced to

      remove all of her clothing, and later, she was forced to listen as other prisoners were

      tortured just steps away. Defendants threatened her with a range of extrajudicial

      punishments, including death, unless she abandoned her efforts to seek justice in the

      United States.

                       4.     After days of illegal detention in inhumane conditions, without

      any formal charges, while under constant threat of physical harm and possible death,

      Plaintiffs finally acceded to Defendants’ extortion and dismissed the U.S. Lawsuit. As

      the Court has found, this dismissal was “the product of duress and coercion.” May 27,

      2020 Order at 2. [ECF No. 140]. Only after Defendants independently confirmed that

      Mrs. Samaha had dismissed the U.S. Lawsuit were Plaintiffs released from captivity. To

      this day, Plaintiffs continue to suffer from the physical harm and the severe mental

      trauma that Defendants inflicted.

                       5.     Defendants acted in concert to torture Plaintiffs and are thus jointly

      liable to Plaintiffs under the ATS and the TVPA. Torture specifically violates the law of

      nations within the meaning of the ATS, as well as the TVPA. In 1984, the United Nations

      General Assembly promulgated the Convention Against Torture and Other Cruel,



                                                     2
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 4 of 41




      Inhuman or Degrading Treatment or Punishment (“Torture Convention”), to which an

      overwhelming majority of countries are parties. The Torture Convention is part of the law

      of nations for ATS purposes. Under the Torture Convention, it is an offense to inflict

      severe physical or mental pain or suffering on a person for purposes of intimidation.

      Defendants, acting in concert, engaged in such torture here in an effort to intimidate and

      coerce Mrs. Samaha into abandoning a United States property interest: the U.S. Lawsuit.

                                              PARTIES

         A. Plaintiffs

                     6.      Plaintiff Lara Samaha (“Mrs. Samaha”), also known as Lara

      George Mansour, is a citizen of Lebanon, a United States permanent resident, and a

      resident of Florida. Mrs. Samaha is the daughter of George Mansour and Mona Bach

      Mansour.

                     7.      Plaintiff Elie Samaha (“Mr. Samaha”) is a United States citizen

      and a resident of Florida. Mr. Samaha was born in Lebanon, where he resided until 1982,

      when he moved to the United States.

         B. Defendants

                     a. The Family Defendants

                     8.      Defendant Mona Bach Mansour is Mrs. Samaha’s mother. Mona

      Bach Mansour is a citizen and resident of Lebanon.

                     9.      Defendant Alexander George Mansour is Mrs. Samaha’s brother.

      Alexander George Mansour is a citizen and resident of Lebanon.

                     10.     Defendant Rolly George Mansour is Mrs. Samaha’s sister. Rolly

      George Mansour is a citizen and resident of Lebanon.



                                                   3
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 5 of 41




                     11.     Defendants Mona Bach Mansour, Alexander George Mansour, and

      Rolly George Mansour (collectively, the “Family Defendants”) are the living members of

      Mrs. Samaha’s immediate family.

                     b. The Lebanese Government Defendants

                     12.     Gebran Bassil is a Member of the Lebanese Parliament. He is the

      leader of the Free Patriotic Movement (“FPM”) political party. As head of the FPM,

      Bassil is a close ally of Lebanese President Michel Aoun and exerts significant control

      over the Lebanese judiciary, 1 ministers of various governmental departments, and other

      government posts. Bassil has a deep network within the Lebanese political structure and

      previously held numerous governmental posts, including Minister of

      Telecommunications, Minister of Energy and Water, and Minister of Foreign Affairs and

      Emigrants. Bassil is married to Chantal Aoun, the daughter of President Aoun. Bassil has

      received compensation from the Family Defendants and he, in turn, used his power to

      direct the kidnapping and torture of Plaintiffs.

                     13.     Salim Jreissati is a Lebanese politician and a member of the Free

      Patriotic Movement. As a member of the FPM, he is loyal to Bassil. He currently serves

      as Lebanon’s State Minister for Presidential Affairs. Between December 2016 and

      January 2019, Jreissati served as Minister of Justice. As Minister of Justice, Jreissati

      developed deep connections within the law enforcement community and judicial system

      of Lebanon. Since January 2019, Jreissati has served as Minister for Presidential Affairs.




      1The judiciary in Lebanon is divided into four main court systems, each having a
      multilevel hierarchical structure. The system referred to in this Complaint is the
      equivalent of the United States District Court system.

                                                    4
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 6 of 41




      Using his connections, Jreissati implemented Bassil’s directive to orchestrate the

      kidnapping and torture of Plaintiffs.

                      14.     Dany Macaron is a Lebanese attorney who represents the Family

      Defendants. In that role, and with full knowledge that Plaintiffs had been kidnapped and

      tortured, Macaron conducted negotiations with Plaintiffs’ attorney to obtain the ransom

      that Defendants demanded as a condition of Plaintiffs’ release from captivity and

      cessation of torture: dismissal of the U.S. Lawsuit.

                      15.     Ziad Mekanna is a member of the FPM, who owes his loyalty to

      Jreissati. To facilitate Defendants’ scheme to kidnap and torture Plaintiffs, Mekanna filed

      spurious defamation claims against Plaintiffs to serve as a pretext for their kidnapping

      and torture.

                      16.     Peter Germanos was Lebanon’s top military prosecutor in Lebanon

      until January 2020. In June 2019, Germanos was suspended after an investigation into

      judicial corruption. Germanos was responsible for implementing orders from Bassil and

      Jreissati to transfer Plaintiffs to specific detention facilities so they could more easily be

      killed. Even after Plaintiffs paid the ransom Defendants demanded (by dismissing the

      U.S. Lawsuit), Germanos sought to prevent Plaintiffs’ release.

                      17.     Majed Bouez is a Lebanese attorney who represents the Free

      Patriotic Movement and its members, including Bassil. Bouez made false representations

      to lure Plaintiffs from their home in Miami to Lebanon so that they could be kidnapped

      and tortured.

                      18.     Ahmad Sassine is the Captain of Lebanon’s Internal Security

      Forces Directorate. At the direction of other Defendants, Sassine held Plaintiffs captive



                                                     5
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 7 of 41




      and interrogated them. Sassine was responsible for the conditions of Plaintiffs’ captivity,

      and refused to release Plaintiffs until Mrs. Samaha dismissed the U.S. Lawsuit.

                                    JURISDICTION AND VENUE

                      19.     This Court has jurisdiction over Plaintiffs’ ATS and TVPA claims

      pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1350. The Court has supplemental

      jurisdiction over Plaintiffs’ other claims pursuant to 28 U.S.C. § 1367.

                      20.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

      Defendants communicated with Plaintiffs in this District to lure them to leave this

      District so that Defendants could deprive them of their right to pursue the U.S. Lawsuit

      filed in this District. Pursuant to 28 U.S.C. § 1391(b)(1)-(2), there is no other district in

      which venue is proper.

                      21.     This Court has personal jurisdiction over Defendants because

      Plaintiffs’ claims are based, inter alia, on Defendants’ purposeful acts to lure Plaintiffs

      from their home in this District and then to deprive Mrs. Samaha of property sited in this

      District: the U.S. Lawsuit. Defendants were aware of the U.S. Lawsuit and their conduct

      was purposefully directed at causing Plaintiffs to abandon that United States property

      interest sited in this District. Defendants, by kidnapping and torturing Plaintiffs, intended

      to and did cause the dismissal of the U.S. Lawsuit.

                      22.     Adjudication of Plaintiffs’ claims in the United States is especially

      appropriate because the claims cannot be fairly adjudicated in Lebanon. Defendants

      control the outcome of any claims that Plaintiffs could assert in Lebanon. Defendants

      have substantial influence over judicial functions in Lebanon. Specifically, Gebran

      Bassil, as the leader of the dominant political party, exercises significant control over the

      country’s judiciary.
                                                     6
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 8 of 41




                     23.     Due to Defendants’ significant influence over Lebanese judicial

      functions, Lebanese courts do not provide an adequate forum to adjudicate Plaintiffs’

      claims, which are based on Defendants’ misconduct, including through abuse of the

      Lebanese judicial system.2 A system subject to the control of Defendants cannot fairly

      adjudicate claims where Defendants have already demonstrated their ability to maneuver

      the outcome of Lebanese judicial proceedings to their own benefit.

                     24.     Plaintiffs’ inability to obtain relief in Lebanon is exacerbated by

      the fact that political corruption and bribery is notorious in Lebanon. According to

      Transparency International’s Corruption Perceptions Index, Lebanon is more corrupt than

      over 135 other countries, including Brazil, Russia, Iran, and Kazakhstan.

                     25.     Corruption and bribery have specifically blocked Plaintiffs’ efforts

      to obtain redress in Lebanon for injuries resulting from Defendants’ actions. Defendants

      exert substantial control over military, political, and judicial functions in the country.

      Plaintiffs have repeatedly raised issues concerning this conduct with the Lebanese

      authorities, and have repeatedly been ignored.

                                     FACTUAL ALLEGATIONS

          A. Defendants Kidnap and Torture Plaintiffs to Extort Dismissal of the U.S.
             Lawsuit.

                     26.     In early 2019, Defendants, acting in concert, concocted a plan to

      induce Plaintiffs to leave their home in Miami to travel to Lebanon, where Defendants



      2 Lebanon is a country characterized by the United States as one that has a legal structure
      that provides for the prosecution and punishment of officials who committed human
      rights abuses but, nevertheless, a country where enforcement remains a problem, and
      government officials enjoy a measure of impunity for human rights abuses. U.S. Dep’t of
      State, Bur. of Democracy, Human Rights, and Labor, Country Reports on Human
      Practices (2018).

                                                     7
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 9 of 41




      planned to kidnap and torture them Defendants did so to coerce the dismissal of the U.S.

      Lawsuit.

                     a. Mrs. Samaha Tries to Obtain Her Lawful Inheritance.

                     27.    Despite her entitlement to a significant inheritance, Mrs. Samaha’s

      attempts to obtain that inheritance through the Lebanese judicial system were fruitless.

      After repeated failures, Mrs. Samaha commenced litigation in this Court.

                     28.    On November 17, 2017, Mrs. Samaha filed the U.S. Lawsuit,

      asserting claims against her family members and Lebanese officials who conspired with

      them to defraud Mrs. Samaha of her rightful inheritance. [See ECF No. 1]. Mrs. Samaha

      filed an Amended Complaint on October 17, 2018. [See ECF No. 7].

                     29.    For months thereafter, Defendants failed to respond to the lawsuit.

      In January 2018, Defendants became increasingly frustrated by Mrs. Samaha’s pursuit of

      her rights in United States court. Consequently, Jreissati met with General Abbas

      Ibrahim, Head of the General Directorate of General Security (Lebanese border control)

      at the presidential palace, where Jreissati expressed his concern regarding the U.S.

      Lawsuit. Over the ensuing year, Jreissati’s frustration with the U.S. Lawsuit grew, so

      much so that he told Mr. Samaha’s cousin that he had “advice” for Mr. Samaha: to

      distance himself from Mrs. Samaha’s claims, because her pursuit of her claims would be

      “very dangerous.”

                     30.    As a result of this frustration with Plaintiffs’ pursuit of justice,

      Defendants have instituted spurious legal claims in Lebanon, including claims by

      Mekanna and Macaron for criminal defamation, to pressure Mrs. Samaha into renouncing

      her legal claims and rights. Mrs. Samaha was unlawfully and unjustly accused of

      defaming Defendants by bringing her claims in the United States.
                                                   8
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 10 of 41




                     b. Defendants Lure Mrs. Samaha to Lebanon.

                     31.     In March 2019, Majed Bouez, at the request of Gebran Bassil,

      informed Plaintiffs that the Family Defendants were prepared to resolve Mrs. Samaha’s

      claims over her inheritance. This was a farce. The Family Defendants communicated a

      willingness to engage in settlement discussions solely to lure Plaintiffs to Lebanon in

      order to kidnap and torture them so that they would dismiss the U.S. Lawsuit and

      relinquish any inheritance claim.

                     32.     The Family Defendants planned Plaintiffs’ kidnapping and torture,

      but needed the assistance of the Lebanese Government Defendants to execute their plot.

      The Family Defendants bribed Bassil and Jreissati to garner their assistance in directing

      Plaintiffs’ kidnapping, torture, and interrogation. With their plot in place, the Family

      Defendants proceeded to lure Plaintiffs to Lebanon. They conscripted Defendant Bouez

      to propose a settlement conference. Unaware of Defendants’ plot, Plaintiffs took the bait

      and traveled to Lebanon, arriving on April 2, 2019.

                     33.     To provide a pretext for kidnapping Plaintiffs, Mekanna and

      Macaron brought charges for criminal defamation against Mrs. Samaha based on her

      allegations in the U.S. Lawsuit, even though there was no legitimate basis for such

      claims. Upon learning of the plot to induce Plaintiffs to come to Lebanon, Mekanna and

      Macaron renewed summonses issued against Mrs. Samaha based on their defamation

      allegations. They did so, in coordination with Defendants Bassil and Jreissati, to ensure

      that the Plaintiffs could be detained upon their arrival in Lebanon.

                     34.     Upon landing in Beirut, Plaintiff Lara Samaha was immediately

      and unlawfully detained by border control agents on the putative basis of the lawsuits



                                                    9
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 11 of 41




      filed by Mekanna and Macaron. In reality, Mrs. Samaha was detained because she filed a

      lawsuit against the Family Defendants and Lebanese officials in the United States.

                     35.     While detained, Mrs. Samaha was separated from her husband.

      Agents brought Mrs. Samaha to an office and immediately confiscated her mobile phone.

      After twenty minutes, three soldiers arrived. They held Mrs. Samaha at gunpoint before

      bringing her to the Surety General Detention Center in Beirut. Defendants Bassil and

      Jreissati directed Mrs. Samaha’s arrest and transport to the detention center, and directed

      their representatives to observe the arrest and transport to ensure that it occurred in

      accordance with their instructions.

                     36.     Prisons in Lebanon are overcrowded and lack adequate sanitation,

      ventilation, and lighting. However, the conditions of Plaintiffs’ detention were inhumane

      even by Lebanese standards. At the detention center, Mrs. Samaha was forced into a

      small 7-foot by 9-foot cage in a room with no lights or windows. The room was stifling

      hot. Upon her arrival at the prison, Mrs. Samaha was held in that cage for more than 12

      hours and refused access to food, water, or toilet facilities.

                     37.     During that time, Defendants ignored Mrs. Samaha’s health. Mrs.

      Samaha has diabetes and requires regular access to food to maintain safe blood sugar

      levels. Defendants, including Jreissati and Macaron, inflicted physical harm on Mrs.

      Samaha by ordering guards to deprive Mrs. Samaha of access to food and to her

      medication, to the point that she lost consciousness at least twice, and experienced heart

      palpitations, cold sweats, numbness, and other medical conditions that required

      immediate medical attention, which she was denied. She was in pain and screamed to

      alert her captors to her condition. Despite Mrs. Samaha’s deteriorating health, Defendants



                                                    10
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 12 of 41




      ordered guards not to address her condition, and instead left her to remain in severe

      physical pain.

                       38.   In addition to physically torturing Mrs. Samaha, Defendants also

      ordered guards to subject her to severe mental pain and anguish. While Mrs. Samaha

      remained in captivity, guards tortured others nearby so that Mrs. Samaha was forced to

      watch and listen. Mrs. Samaha repeatedly heard sounds of male guards physically

      abusing female prisoners. Jreissati, in coordination with the other Defendants, directed

      these acts to inflict severe mental suffering on Mrs. Samaha. As a result of witnessing

      these attacks, Mrs. Samaha suffered, and continues to suffer, severe mental anguish.

                       39.   As her detention continued, Mrs. Samaha heard the screams of

      other prisoners echoing from the walls, and she saw the guards stalk past her cage with

      large hunting knives, tapping them across the bars of her cage. Defendants directed these

      acts in order to intimidate and coerce Mrs. Samaha. As Mrs. Samaha mentally prepared

      herself to be killed at the hands of her captors, her pain level rose to the point that she

      was no longer able to suffer in silence, and she began to scream aloud. In response, a

      prison guard approached and demanded that she explain why she was screaming so

      loudly. Mrs. Samaha explained that she was experiencing severe pain and was having

      trouble breathing because she had diabetes and did not have access to food or to her

      medication. The guard ignored her pleas for medical attention and instead yelled at her to

      be quiet, threatening her with his knife if she continued to make noise. The guard told

      Mrs. Samaha that nobody would help her. Defendants Bassil and Jreissati expressly

      directed the guards to ignore Mrs. Samaha’s physical pain and mental distress.




                                                    11
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 13 of 41




                     40.    Unaided and alone, Mrs. Samaha was kept in this small cage

      overnight, without food, water, or essential medication.

                     41.    On the morning of April 4, 2019, Mrs. Samaha was transferred to a

      second detention facility under the supervision of Lebanon’s Internal Security Forces

      Directorate (“ISF”). The ISF is Lebanon’s national police force. The ISF facility to which

      Mrs. Samaha was transferred houses Lebanon’s most dangerous criminals, including

      suspected and convicted terrorists.

                     42.    When Mrs. Samaha arrived at the ISF facility, she was stripped

      naked in the presence of two ISF officers. Mrs. Samaha resisted until she was threatened

      with physical violence if she continued to refuse. After her clothing was removed, Mrs.

      Samaha remained naked in front of the officers for several minutes, during which she

      sobbed from embarrassment and humiliation while the officers talked and laughed.

                     43.    Defendant Bassil, through Defendant Jreissati and others, ordered

      Mr. Samaha’s interrogation at the ISF facility. Having received such a mandate from

      Jreissati, Macaron, together with Alexander Mansour, directed Captain Ahmad Sassine to

      interrogate Mrs. Samaha. Consequently, the ISF officers next brought her to be

      interrogated by Sassine of the ISF. Sassine interrogated Mrs. Samaha about the U.S.

      Lawsuit. Sassine’s questioning continued for more than six hours. During this time,

      Sassine asked Mrs. Samaha only about the U.S. Lawsuit and Mrs. Samaha’s related

      claims in Lebanon.

                     44.    Throughout the interrogation, Macaron and Alexander Mansour

      stood outside the interrogation room, where they directed Sassine to humiliate Mrs.

      Samaha, to interrogate her, and to hold her captive until she dismissed the U.S. Lawsuit.



                                                  12
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 14 of 41




      To ensure that the message was fully understood, Macaron contacted Lorne Berkeley,

      Mrs. Samaha’s attorney in the U.S. Lawsuit, and sent him a WhatsApp message

      informing him that “I am the person who’s in charge of the case and pls I will send you

      an what’s up text to be added to finalize the case of Lara and Elie so they can be

      released.” Defendants prohibited Mrs. Samaha from communicating with anyone,

      including her attorney.

                     45.        Sassine informed Mrs. Samaha that she would continue to be held

      in a small cage and only released from captivity after she dismissed the U.S. Lawsuit.

      Mrs. Samaha initially refused. Sassine responded that, if she continued to refuse, she

      would remain imprisoned indefinitely.

                     46.     Defendants were determined to break Mrs. Samaha’s resolve, and

      they determined to inflict additional pain and humiliation to extort her compliance. After

      Mrs. Samaha initially refused to dismiss the U.S. Lawsuit, Bassil and Germanos ordered

      Brigadier General Khaled Hammoud, head of the ISF’s Information Branch, to hold her

      in more severe conditions: specifically, in an underground holding cell where the ISF

      held high-value prisoners, such as members of the Islamic State of Iraq and ash-Sham

      (“ISIS”), and al-Qa’ida, as well as Hannibal Muammar Gaddafi, the son of deposed

      Libyan leader Muammar Gaddafi. Bassil further ordered that Mrs. Samaha be physically

      tortured so that she would dismiss the U.S. Lawsuit. Mrs. Samaha was accordingly

      placed in an underground cell with no light, windows, or air circulation, and was not

      provided food or water. She was held there for two days.




                                                   13
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 15 of 41




                     47.     Guards threatened to place Mrs. Samaha in a cell along with a

      woman who had murdered numerous people. They repeatedly told Mrs. Samaha about

      the woman’s murderous acts, in an effort to coerce her into dismissing the U.S. Lawsuit.

                     48.     The next morning, ISF guards again subjected Mrs. Samaha to

      psychological torture. They took one of the terrorists out of his holding cell and brought

      him in front of Mrs. Samaha, where they physically tortured him by stretching his arms

      and legs in front and behind him. They beat him, threatened to snap his neck, and then

      repeated the beatings over and over, forcing Mrs. Samaha to watch. Defendants arranged

      this demonstration to convey to Mrs. Samaha what would happen to her if she refused to

      comply with their demands.

                     49.     After torturing other prisoners in front of Mrs. Samaha, the guards

      waited a few hours. They then brought Mrs. Samaha to a room, where Sassine told her

      again to dismiss the U.S. Lawsuit. Mrs. Samaha again refused.

                     50.     At no time during Mrs. Samaha’s detention did anyone ever raise

      the issue of any claims pending against her in Lebanon, including alleged claims for

      defamation.

                     51.     At no time was there any lawful basis for Mrs. Samaha’s detention.

                     c. Defendants Kidnap Mr. Samaha in a Further Effort to Extort
                        Dismissal of the U.S. Lawsuit.

                     52.     After Mrs. Samaha was kidnapped on April 2, 2019, Mr. Samaha

      immediately went to the couple’s home in Beirut. The next morning, he contacted

      Lebanese Justice Minister Albert Serhan to request his wife’s release. Serhan spoke with

      Bouez and then summoned Mr. Samaha for a face-to-face meeting. During their meeting,

      Serhan called Ziad Abo Haidar, the Public Prosecutor with jurisdiction over all Beirut


                                                  14
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 16 of 41




      prosecutions, who told Mr. Samaha that his wife would be released only if Mrs. Samaha

      dismissed the U.S. Lawsuit.

                     53.     Mr. Samaha also contacted Claudine Aoun, the daughter of

      Lebanon’s President, to seek his wife’s release. Shortly after that conversation, Mr.

      Samaha received an instruction from the ISF to meet at ISF headquarters the next day to

      discuss his wife’s detention.

                     54.     On April 4, 2019, Mr. Samaha went to ISF headquarters. When he

      arrived at the ISF facility, he was immediately detained without charges of any kind.

      Sassine confiscated Mr. Samaha’s mobile phone, preventing him from communicating

      with anyone. At Sassine’s direction, ISF guards then took Mr. Samaha underground,

      where he was detained alongside Mrs. Samaha. He too was held with no access to light,

      food, water, or toilet facilities. Without access to food or water, Mr. Samaha’s blood

      pressure dropped, and he lost consciousness on several occasions. Defendants prevented

      him from receiving adequate medical attention, for fear that he might contact the U.S.

      Embassy in Beirut and expose Defendants’ scheme.

                     55.     In addition to the physical pain, Defendants knew that Mr.

      Samaha’s detention would inflict extreme mental distress. Mr. Samaha’s father was

      murdered in the family’s home in Beirut in 1992. He was killed in retaliation for Plaintiff

      Elie Samaha’s role as an outspoken political activist critical of the Lebanese Government.

      No investigation of the murder was undertaken. Instead, to punish Mr. Samaha’s

      persistence in seeking an investigation of his father’s murder, the government arrested

      Mr. Samaha and took him to the ISF detention center (the same detention center to which

      he was taken in April 2019). Mr. Samaha was tortured there for three days on that



                                                  15
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 17 of 41




      occasion in the early 1990s. Defendants knew of Mr. Samaha’s prior torture at the hands

      of the Lebanese Government and sought to force him to relive that experience by

      detaining him again in the facility and under similar conditions.

                     56.     Each Defendant knew of and intended that Plaintiffs be imprisoned

      under such inhumane conditions. In particular, Bassil closely monitored the conditions of

      Plaintiffs’ captivity. Indeed, he expressed disappointment and surprise that the conditions

      of Plaintiffs’ detention were not even worse. He instructed that vermin and bugs be

      placed in their cells and that guards physically assault them.

                     57.     At no time was there any lawful basis for Mr. Samaha’s detention.

                     d. Through Continued Torture, Defendants Finally Succeed in
                        Extorting Dismissal of the U.S. Lawsuit.

                     58.     As a result of a directive from Bassil, Defendants remained

      steadfast in their determination that Plaintiffs would not be released until Mrs. Samaha

      dismissed the U.S. Lawsuit.

                     59.     After Plaintiffs’ repeated refusals to accede to Defendants’

      demands, Defendants took more extreme measures to coerce Plaintiffs to dismiss the U.S.

      Lawsuit. On the morning of April 5, 2019, Plaintiffs were brought to an interrogation

      room and ordered to dismiss the litigation. When they again refused, Defendants

      threatened to kidnap and physically torture Plaintiffs’ daughter, who had traveled to

      Lebanon with them.

                     60.     Based on the torture they suffered and the added threats directed at

      their daughter, Plaintiffs finally succumbed to Defendants’ extortion. On April 5, 2019,

      Mrs. Samaha’s attorney, Lorne Berkeley, filed a notice of voluntarily dismissal of the

      U.S. Lawsuit. [ECF No. 81].


                                                   16
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 18 of 41




                     61.     After the dismissal, Defendants discussed what to do with

      Plaintiffs. Despite the fact that Plaintiffs had finally succumbed to Defendants’ extortion,

      Bouez considered additional steps to punish and intimidate them, including lengthy

      imprisonment or execution.

                     62.     Bouez decided that Plaintiffs should be sent to a military prison for

      further detention in order to preclude further efforts by Plaintiffs to vindicate their rights

      and to prevent Plaintiffs from publicizing what had happened to them. To effectuate the

      transfer, Ziad Abo Haidar contacted military prosecutor Peter Germanos. Germanos

      agreed to effectuate the transfer because he had been directed by Bassil and Jreissati to do

      so.

                     63.     However, General Hammoud subsequently learned of the transfer.

      Gen. Hammoud also learned of the Defendants’ intention to unlawfully detain and

      perhaps execute the Plaintiffs. The Lebanese Government Defendants were using their

      official authority improperly, and Gen. Hammoud knew it. Recognizing that Plaintiffs

      were Americans, Gen. Hammoud instructed that Plaintiffs be returned to ISF custody

      immediately so that they would not be physically harmed by government officials acting

      beyond their authority.

                     64.     Military guards transported Plaintiffs to an ISF facility, where they

      were brought into an interrogation room and, subsequently, to General Hammoud’s

      office. General Hammoud informed Plaintiffs that a court order to detain them had been

      issued, but that the order was unreasonable and contrary to law. Consequently, General

      Hammoud suggested that Plaintiffs immediately and urgently call the United States

      Embassy in Beirut to explain the situation. General Hammoud said that he would keep



                                                    17
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 19 of 41




      Plaintiffs in ISF custody, because Bassil and Germanos had ordered that Plaintiffs be

      taken to be killed, and Gen. Hammoud believed that if he released them to the custody of

      others, those orders would be implemented.

                     65.     The dismissal of the U.S. Lawsuit was not, however, enough for

      Defendants. They demanded that Plaintiffs’ attorney, Lorne Berkeley, send Macaron a

      letter waiving Mrs. Samaha’s claims against Defendants before Plaintiffs would be

      released. Macaron sent a message to Mr. Berkeley, stating that he was “the lawyer of the

      sister and brother and mother of Lara[;] I am the person who’s in charge of the case and

      pls I will send you an what’s up text to be added to finalize the case of Lara and Elie so

      they can be released.” Macaron said that various steps would need to be taken so that “the

      release [sic] can be done.” Specifically, Macaron demanded that the dismissal of the U.S.

      Lawsuit be “with prejudice.” In response, Mr. Berkeley sent the letter demanded by

      Macaron, which reflected that it was being provided as a condition of Plaintiffs’ release.

                     66.     Plaintiffs were released only after Macaron received the letter from

      Mr. Berkeley. While they awaited their release, Plaintiffs continued to be subject to harsh

      conditions of confinement.

                     67.     On April 11, 2019, Judge Farid Ajib conducted a hearing, after

      which Ajib issued a decision ordering the release of Mr. and Mrs. Samaha. Judge Farid

      Ajib required proof that the U.S. Lawsuit had been dismissed with prejudice, and that the

      Lebanese inheritance case had been dismissed. Recognizing their own misconduct,

      Defendants prevented the hearing from appearing on the public docket to avoid public

      scrutiny of the kidnapping and torture.




                                                   18
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 20 of 41




                     68.     Fearing Plaintiffs’ imminent release, that same day, Germanos

      served a complaint on General Hammoud seeking to prevent him from releasing

      Plaintiffs. The complaint did not, however, dissuade General Hammoud from releasing

      Plaintiffs.

                     69.     On April 11, 2019, Plaintiffs were released from the ISF detention

      center. Plaintiffs spent approximately four or five hours overnight in their home in Beirut,

      and then were escorted to the airport by ISF agents. Plaintiffs returned to the United

      States on April 12, 2019.

                     70.     Despite Plaintiffs’ release, the effects of their torture persist, to the

      point that every time a door opens or a lock turns, they suffer from uncontrollable panic.

                     71.     On January 9, 2020 Magistrate Judge Alicia M. Otazo-Reyes

      issued a Report and Recommendation finding that the dismissal of the U.S. Lawsuit was

      “a product of duress and coercion.” Report and Recommendation at 16. [ECF No. 132].

      The Court subsequently adopted the Report and Recommendation and expressly

      reaffirmed that finding. May 27, 2020 Order at 2. [ECF No. 140]. Recognizing that Mrs.

      Samaha’s dismissal of the U.S. Lawsuit was coerced by “kidnapping, harsh

      interrogation, and cruel torture-like tactics,” the Court set aside the dismissal and

      reopened this case on May 27, 2020. Id. at 2, 7.

                     e. The Torture Convention

                     72.     The United Nations adopted the Torture Convention via United

      Nations Resolution No. 39/46 in 1984. The Torture Convention entered into force June

      26, 1987, and recognizes international norms prohibiting the torture of all persons. The

      Torture Convention remains open to all member States of the United Nations for

      signature, and as of April 1, 2019, 171 countries, including the United States and
                                                    19
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 21 of 41




      Lebanon, were parties to the Convention; and as of the date of this Supplemental

      Complaint, 174 countries are parties. The United States signed the Torture Convention as

      a United Nations member State on April 18, 1988, and ratified it on October 21, 1994.

      Lebanon acceded3 to the Torture Convention as a United Nations member State on

      October 5, 2000. At all relevant times in this case, the United States and Lebanon were

      and are signatories to the Torture Convention.

                     73.     The Torture Convention imposes legal obligations on parties to

      enact implementing laws and regulations. See art. 2.

                     74.     The Torture Convention sets forth specific, well-defined

      proscriptions against inflicting severe mental or physical pain. Article 1 provides that:

                     “[T]orture” means any act by which severe pain or
                     suffering, whether physical or mental, is intentionally
                     inflicted on a person for such purposes as obtaining from
                     him or a third person information or a confession,
                     punishing him for an act he or a third person has committed
                     or is suspected of having committed, or intimidating or
                     coercing him or a third person, or for any reason based on
                     discrimination of any kind, when such pain or suffering is
                     inflicted by or at the instigation of or with the consent of a
                     public official or other person acting in an official capacity.

                     75.     The norms contained in the Torture Convention are matters of

      mutual concern among nations. The preamble to the Convention recognizes that all

      nations have an obligation to promote “universal respect for, and observance of,”

      prohibitions against torture. This obligation arises, in part, from Article 55 of the United




      3 Lebanon became a party to the Convention after the Convention had already been
      negotiated and signed by other states, and it therefore “acceded” to the Convention. It has
      the same legal effect as ratification. See Arts. 2 (1) (b) and 151, Vienna Convention on
      the Law of Treaties 1969.


                                                   20
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 22 of 41




      Nations Charter, which addresses the obligation of the United Nations to promote

      “conditions of stability and well-being which are necessary for peaceful and friendly

      relations among nations[.]”

         B. Defendants’ Ultimate Motive for Kidnapping and Torturing Plaintiffs Was
            to Steal Mrs. Samaha’s Lawful Inheritance.

                     76.     The Family Defendants conscripted the assistance of the Lebanese

      Government Defendants in kidnapping and torturing Plaintiffs because they wanted to

      prevent Mrs. Samaha from obtaining her inheritance, either in Lebanon or by using the

      U.S. courts. Plaintiffs have been injured not only by their kidnapping and torture, but also

      by the Family Defendants’ theft of Mrs. Samaha’s lawful inheritance.

                     a. A Multi-Million Dollar Inheritance Left to Mrs. Samaha Leads the
                        Family Defendants to Plot Against Her.

                     77.     Plaintiff Lara Samaha is the child of George Mansour and Mona

      Mansour. Mrs. Samaha has one brother, Alexander George Mansour, and one sister,

      Rolly George Mansour. George Mansour had one sister, Evelyn Mansour.

                     78.     As a child and young adult, Mrs. Samaha was neglected by her

      mother, Mona Mansour, and raised by her paternal aunt Evelyn, who did not have any

      children and treated Mrs. Samaha as her own. As Mona Bach Mansour chose to be absent

      and neglectful for much of Mrs. Samaha’s childhood, Mrs. Samaha spent a considerable

      amount of time with Evelyn, who fed her, clothed her, and ensured she received an

      education.

                     79.     Mona Mansour was thirty years younger than her husband,

      George, and Mona Mansour was frequently unfaithful to her husband. As a result of this

      tension, Evelyn and Mona Mansour did not get along, and Evelyn would often encourage

      George to divorce Mona.

                                                  21
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 23 of 41




                     80.    As Mrs. Samaha approached adolescence, Evelyn continued to

      care for her. Over time, the disagreements between George and Mona Mansour

      worsened. Mrs. Samaha’s younger siblings, Rolly and Alexander, would side with their

      mother, Mona Mansour. Mrs. Samaha, who was raised by her aunt Evelyn, would side

      with her father. As a result, Mona Mansour treated Mrs. Samaha so poorly, and

      differently from her other children, that Mrs. Samaha, at one time, sought out her birth

      certificate to determine if Mona Mansour was her biological mother. This division

      between the family only grew wider over time.

                     81.    In 1963, George Mansour founded the World Trade Guide and the

      Arab Trade Directory, businesses that published telephone listing and “yellow page” type

      advertisements. Through his business, George Mansour published and distributed the

      World Trade Directory (“Guide du Commerce Mondial”), a directory that included

      telephone and address listings for businesses throughout Lebanon, as well as companies

      in Qatar, Dubai, Saudi Arabia, and Egypt. In addition to this comprehensive listing, the

      directory also included paid advertisements from businesses. The advertising revenue

      supported the creation and distribution of the Directory.

                     82.    Over the years, as the business expanded, George Mansour opened

      additional business entities. He established the Mono System Agency in 1971, and the

      Blue Dolphin Advertising Company and World Trade Directory SARL in 1998.

                     83.    The World Trade Directory commanded revenues in excess of

      $750,000.00 USD per year. Throughout the operation of the business, the World Trade

      Directory has generated revenues in excess of $15,000,000.00 USD, and generated




                                                  22
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 24 of 41




      profits of over $12,000.000.00 USD. Because the business did not require significant

      expenses to operate, it was very profitable.

                     84.     George Mansour and his sister, Evelyn Mansour, operated World

      Trade Guide, an advertising company that distributed advertisements throughout

      Lebanon. George and Evelyn operated this business for over 60 years. During this time,

      the business grew to be very successful, resulting in net profits of more than $600,000.00

      USD per year. Over time, the business accumulated cash holdings of more than

      $12,000,000.00 USD. The success of the business resulted in both George and Evelyn

      achieving significant affluence. They used the income they earned from the business to

      purchase personal real property in Lebanon. Both George and Evelyn purchased

      significant additional real estate, but the identities of those properties remain unknown

      because Claudine Aoun—the daughter of the President of Lebanon and sister of Chantal

      Aoun, wife of Bassil—and Salim Jreissati, the First Assistant to the Minister of Lebanon

      Foreign Affairs, have actively prevented the Lebanese courts from investigating such

      ownership.

                     85.     In addition to land that George and Evelyn purchased throughout

      their lives from the success they enjoyed in their businesses, each inherited from their

      father separate real property. From his father, George inherited real property valued at

      more than $1,700,000.00 USD. From her father, Evelyn inherited real property valued at

      approximately $949,000.00 USD. The total value and the identities of the properties

      inherited by George and Evelyn remain unknown. Plaintiffs have sought the aid of the

      Lebanese judicial system to investigate the identities of each of these properties, but




                                                     23
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 25 of 41




      Claudine Aoun and Salim Jreissati have actively prevented the Lebanese courts from

      investigating such ownership.

                     86.     Together the financial assets and real property that Plaintiffs have

      been able to identify that belonged to George and Evelyn are worth more than

      $17,500,000.00 USD.

                     87.     Mr. and Mrs. Samaha lived in Lebanon from 1994 until 2013.

      From approximately 1994-2013, Mr. Samaha operated a clothing distribution business.

      The business is valued at between $2,000,000.00 USD and $3,000,000.00 USD.

                     88.     In 2013, Mr. and Mrs. Samaha permanently moved to the United

      States. After moving to the United States, Mrs. Samaha’s already very strained

      relationship with her family worsened, and over time she grew completely apart from her

      family members who remained in Lebanon.

                 a. Evelyn Mansour Leaves Her Entire Estate to Mrs. Samaha; George
                    Mansour Allows One-Quarter of His Estate to Pass to Mrs. Samaha
                    Under Lebanese Intestacy Law.

                     89.     On December 18, 1977, Evelyn Mansour signed her Last Will and

      Testament (“First Will”). Evelyn’s First Will directed that all assets of her estate were to

      be distributed to her brother, George Mansour.

                     90.     In the intervening years, as tensions grew between George and

      Mona Mansour, Evelyn decided that she would prefer to leave her estate to Mrs. Samaha,

      whom she had raised from childhood, in order to ensure the eventual distribution of her

      assets to someone with whom she had a close connection.

                     91.     Consequently, Evelyn Mansour prepared a second Last Will and

      Testament (“Second Will”). Evelyn Mansour executed the Second Will while she was of

      sound mind and with the intention that she revoke her First Will. The Second Will
                                                   24
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 26 of 41




      superseded the First Will. The Second Will named Mrs. Samaha as the sole beneficiary of

      Evelyn Mansour’s estate.

                     92.     Evelyn Mansour died on August 1, 2013. The Second Will

      reflected Evelyn Mansour’s wishes for the distribution of her estate at the time of her

      death.

                     93.     After her death, the Family Defendants wrongfully withheld the

      Second Will.

                     94.     Consequently, on August 27, 2014, a Lebanese court probated

      Evelyn’s 37-year-old First Will.

                     95.     As further detailed below, prior to distribution of the assets of

      Evelyn’s estate, the Family Defendants removed all assets from the estate. Consequently,

      Mrs. Samaha did not receive any assets from Evelyn’s estate.

                     96.     The removal of the assets from Evelyn’s estate was contrary to

      Evelyn’s directions, was contrary to law, and was done with the intent to unlawfully

      deprive Mrs. Samaha of her rightful inheritance.

                     97.     George Mansour died on September 20, 2014. The cause of his

      death was leukemia.

                     98.     At the time of his death, George Mansour had no will.

                     99.     Under Lebanese law, the estate of George Mansour was to be

      distributed with one quarter to his wife, Mona Mansour, and one quarter to each of his

      three children, Plaintiff Lara Samaha, Alexander George Mansour, and Rolly George

      Mansour.




                                                   25
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 27 of 41




                     b. The Family Defendants Scheme to Unlawfully Deprive Evelyn and
                        George Mansour of Their Property

                     100.    In the years preceding her father’s death, the relationship between

      Mrs. Samaha and her family had grown increasingly strained. After George Mansour was

      diagnosed with cancer, he became increasingly ill. Mrs. Samaha sought to aid her father,

      but because she lived in the United States, she had to rely on the Family Defendants to

      care for him. Despite Mrs. Samaha’s pleas, Defendants refused to provide adequate

      medical care to George Mansour. Even in death, the Family Defendants showed their

      disdain for George Mansour, leaving him to be buried in an unmarked grave in a potter’s

      field.

                     101.    As tensions among the family increased, Mrs. Samaha’s mother,

      brother, and sister determined that Mrs. Samaha should not inherit any of her father’s

      estate or that of her aunt. Mrs. Samaha’s father and aunt did not agree with this plan,

      however.

                     102.    To evade George and Evelyn Mansour’s wishes, the Family

      Defendants concocted a scheme to remove assets from George and Evelyn Mansour’s

      estates and deprive Mrs. Samaha of her rightful inheritance.

                     103.    In order to remove assets from George and Evelyn Mansour’s

      estates, the Family Defendants deceived George and Evelyn Mansour into executing a

      number of real estate transactions to diminish the value of their estates.

                 a. On May 5, 2009, George Mansour sold 4% of a property located at 1451

                     Zahle to Mona Mansour. This share of the property was worth

                     $210,000.00 USD.




                                                   26
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 28 of 41




               b. On June 9, 2010, Evelyn Mansour sold 5.4% of the property located at

                  1451 Zahle to Ali Ahmad Bou Hamdon. This share of the property was

                  worth $285,000.00 USD.

               c. On April 16, 2011, Evelyn Mansour sold 5.8% of the property located at

                  1451 Zahle to Marlene Layoun and Fadi Wadih Layoun. This share of the

                  property was worth $315,000.00 USD.

               d. On October 1, 2011, George Mansour sold 5.4% of the property located at

                  1451 Zahle to Jamil Noureddine. This share of the property was worth

                  $292,500.00 USD.

               e. On February 24, 2012, George Mansour sold 8% of the property located at

                  1451 Zahle to Mona Mansour. This share of the property was worth

                  $485,000.00 USD.

               f. On November 3, 2012, George Mansour sold 5.4% of the property located

                  at 1451 Zahle to Mohamad Ali Barbar. This share of the property was

                  worth $325,000.00 USD.

               g. On November 3, 2012, George Mansour sold 6.7% of the property located

                  at 1451 Zahle to Defendant Mona Mansour. This share of the property was

                  worth $400,000.00 USD.

               h. On May 25, 2013, Evelyn Mansour sold 5.8% of the property to Amira

                  Ahmad Maarabouni. This share of the property was worth $350,000.00

                  USD.




                                              27
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 29 of 41




                     104.    Once these property sales occurred, the Family Defendants did not

      remit the proceeds of the sale to George and Evelyn’s bank accounts. Instead, they

      misappropriated the proceeds for themselves.

                     105.    Additionally, in 2011, George Mansour suffered from an accident

      that impaired his ability to manage his business. In light of this injury, the Family

      Defendants created a new legal entity in June 2011, Gravity Zero SARL (“Gravity

      Zero”). Gravity Zero was controlled by the Family Defendants. Gravity Zero was one

      shell company used by the Family Defendants to misappropriate assets from George

      Mansour. Defendants transferred property, funds, and business assets from the legitimate

      business entities that George Mansour had established into Gravity Zero, a holding

      company created for the sole purpose of moving George Mansour’s assets under the

      Family Defendants’ control. Once the transfer of assets to Gravity Zero was complete,

      the Family Defendants closed George Mansour’s other business so that all future earnings

      would be held by this new company. These transactions were all taken without the

      approval of George Mansour and were contrary to his wishes.

                     106.    Beginning around 2013, Mona Mansour began moving additional

      assets out of George Mansour’s name in earnest. She then titled the property solely in her

      own name. After the transactions were completed, however, she continued to use the

      funds that paid for the properties to support shared household expenses for herself and

      her husband.

                     107.    On September 15, 2014, George Mansour was admitted to Al-

      Makassed Philanthropic Hospital, where he experienced symptoms including fever,

      weight loss, fatigue, and dyspnea. At the hospital, he was diagnosed with acute



                                                   28
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 30 of 41




      myelomonocytic leukemia. George Mansour was discharged from the hospital on

      September 16, 2014, to spend his last days at home with his family. Upon his discharge

      from the hospital, George Mansour suffered from acute anemia and blood thinning,

      which caused him to experience a loss of his physical and mental capacities, as well as

      dizziness and incoherent speech resulting from impaired cognitive function. Despite the

      increasing severity of his symptoms, the Family Defendants prevented George Mansour

      from receiving treatment.

                     108.    These symptoms were consistent with those of acute

      myelomonocytic leukemia, which include fatigue, easy bruising, abnormal bleeding,

      anemia, thrombocytopenia, dyspnea, slurred speech, headache, confusion, weakness on

      one side of the body, and sleepiness.

                     109.    On September 17, 2014 — just before the death of George

      Mansour, while he was at home suffering from his last fight with stage IV leukemia —

      the Family Defendants fabricated a power of attorney purporting to allow Mona Mansour

      to control all money and property owned by George Mansour. At the time, George

      Mansour was 83 years old and overcome by a fever and general fatigue with heavy

      dyspnea. As a result of these final symptoms, he was completely incapable of caring for

      himself and his physicians determined that he was afflicted with severe mental confusion.

                     110.    George Mansour did not sign the power of attorney. Instead, Mona

      Bach Mansour signed it. The power of attorney purported to include George Mansour’s

      full signature, but he did not know how to sign his name. The Family Defendants used

      their connections to obtain a fraudulent notarial certification that indicated that George

      Mansour had appeared in the notary’s presence to sign the document, even though he



                                                   29
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 31 of 41




      could not travel outside the house in the days leading to his death after his return from the

      hospital. The notary falsely attested that George Mansour was in good health, even

      though he was bedridden and had only a few days to live.

                     111.    The Family Defendants utilized this forged power of attorney to

      loot George Mansour’s bank accounts. Specifically, just before George Mansour’s death,

      Mona Mansour used the power of attorney to withdraw $30,000.00 USD from one of his

      accounts in a single transaction.

                     112.    Mona Mansour continued withdrawing funds from George

      Mansour’s accounts through the time of his death.

                     113.    When the administration of George Mansour’s estate was opened,

      it was found that his estate had no assets, despite the substantial wealth he had

      accumulated over his lifetime. At the time of his death, George Mansour owned one bank

      account, at Audi Bank, with a balance of less than $100.00 USD.

                     114.    When the administration of Evelyn Mansour’s estate was opened,

      it was found that her estate had no assets, despite the substantial wealth she he

      accumulated over her lifetime. At the time of her death, Evelyn Mansour owned one bank

      account with a balance of $33,800 USD.

                     115.    As a result of the Family Defendants’ fraudulent misappropriation

      of assets from the estates of George and Evelyn Mansour, Mrs. Samaha was unlawfully

      deprived of her rightful inheritance.

                     c. Mrs. Samaha Seeks to Recover Assets Unlawfully Stolen from the
                        Estates of George and Evelyn Mansour.

                     116.    In order to redress the Family Defendants’ theft of George and

      Evelyn Mansour’s property, Mrs. Samaha demanded that the Family Defendants return


                                                   30
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 32 of 41




      the stolen assets to the estate of George Mansour. Despite repeated demands, the Family

      Defendants refused to return any of the stolen assets.

                      117.   Because of the Family Defendants’ refusal to return the stolen

      assets, Mrs. Samaha reported the Family Defendants’ theft to Lebanese authorities.

      However, her efforts were fruitless because of Defendants actions to pervert her attempts

      to obtain justice.

                      118.   The Family Defendants knew that their actions would unlawfully

      deprive Mrs. Samaha of her lawful inheritance. They also knew that if they were caught,

      they would be held accountable for their actions, have to make restitution of her share of

      the estate, and potentially face criminal charges for forgery, embezzlement, and money

      laundering. Consequently, Alexander Mansour destroyed all bank and other financial

      account records to prevent Mrs. Samaha from ever learning what assets the Family

      Defendants had sold and at what price. Despite multiple judicial hearings on the issue,

      Alexander Mansour was never ordered to disclose where the proceeds of over

      $15,000,000.00 USD had gone.

                      119.   Not only did Alexander Mansour destroy original financial

      records, but Salim Jreissati and Gebran Bassil, using their power and position, also

      directed banks in Lebanon to refuse any requests from Plaintiffs for bank records.

      Consequently, when Plaintiffs have sought records from the banks directly in an effort to

      prove their claims, they have been completely rebuffed.

                      120.   Because of Plaintiffs’ persistence, on June 16, 2015, Mrs. Samaha

      filed a criminal complaint in Lebanon against the Family Defendants, and on October 8,

      2015, with the Public Prosecutor. Mount Lebanon prosecutor, Dany Charabieh agreed



                                                  31
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 33 of 41




      with the allegations of Mrs. Samaha and filed charges against the Family Defendants for

      theft, embezzlement, and forgery. The prosecutor requested that the Family Defendants

      be brought to trial. In connection with this investigation, the prosecutor asked the

      presiding judge to pursue the investigation, but Jreissati reassigned the investigation to

      Mekanna. However, Mekanna owes his loyalty not to the unbiased administration of

      justice, but rather to Defendants Jreissati and Bassil. Claudine Aoun, using her power as

      the President’s daughter, directed Jreissati to stop the progress of the investigation and

      prevent the arrest of Mona Mansour. Jreissati did so. Consequently, despite the merit of

      Mrs. Samaha’s claims, Mekanna has not taken any efforts for over two years to allow

      investigation of the Family Defendants.

                     121.    Furthermore, the Family Defendants have bribed Jreissati to ensure

      his continued loyalty. The Family Defendants have paid Jreissati over $500,000.00 USD

      in bribes. Consequently, he has interfered with Plaintiffs’ pursuit of justice in Lebanon.

      Jreissati threatened prosecutors and judges with dismissal from their posts if they did not

      prevent the prosecution of Mrs. Samaha’s lawsuit. He specifically directed prosecutor

      Samir Hamoud to prevent detectives from investigating the Plaintiff’s claims related to

      the estate of George and Evelyn Mansour. As a result, no investigation has been

      performed into the allegations against the Family Defendants.

                     d. Defendants Intimidate Mr. and Mrs. Samaha So That Mrs.
                        Samaha Will Abandon Her Claims to Her Inheritance.

                     122.    Defendants’ actions to prevent Plaintiffs from achieving justice in

      Lebanon were not enough however. In addition to preventing the investigation of

      Plaintiffs’ claims, Defendants orchestrated a campaign of criminal acts to intimidate

      Plaintiffs and dissuade them from their pursuit of their legal rights.


                                                   32
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 34 of 41




                     123.    Lebanese Prosecutor Ziad Abo Haidar filed charges against Mrs.

      Samaha in May 2017 to intimidate her into declining to pursue her claims. In response to

      the U.S. Lawsuit, the Lebanese Ministry of Justice issued a summons commanding Mrs.

      Samaha to appear to defend those claims in July 2017. Abo Haidar requested the arrest

      and torture of Mrs. Samaha in 2017.

                     124.    In response to Mrs. Samaha’s efforts to seek vindication of her

      legal rights in the United States and as part of strategic campaign of intimidation,

      Mekanna raised allegations against Mrs. Mansour for slander, after which another

      prosecutor and Defendants brought defamation claims against Mrs. Samaha in Lebanon.

      On June 12, 2017, Mrs. Samaha was summoned to appear to answer charges of slander

      brought by Marlene Layoun and Fadi Layoun.

                     125.    These charges are unfounded and contrary to Lebanese law. Parties

      are prohibited from bringing a defamation claim based on any statements made in

      connection with a legitimate legal proceeding.

                     126.    As a further part of this campaign, Defendants have nullified

      decisions of unbiased Lebanese judges finding Plaintiffs’ claims meritorious. Mona Bach

      Mansour admitted to Judge Rabih Housami that she had forged the power of attorney. On

      March 16, 2018, on behalf of General Prosecutor Ghada Aoun, a final recommendation

      was issued finding that Mrs. Samaha’s allegations were meritorious. On behalf of

      General Prosecutor Aoun, warrants were issued for the arrest of the Family Defendants

      for forgery, embezzlement, and fraud. However, Jreissati ordered his assistant Pascal

      Antoun to approach Mekanna to arrange for dismissal of Plaintiffs’ action. Jreissati

      directed the submission of a request to Mekanna to dismiss the case. A few days



                                                   33
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 35 of 41




      thereafter, Mekanna dismissed the case. This dismissal was biased and contrary to law, as

      recognized in General Prosecutor Aoun’s appeal of Mekanna’s decision, filed in Lebanon

      on March 23, 2018.

                        127.   In addition, Defendants took reprehensible actions to sabotage and

      interfere with Plaintiffs’ business interests in Lebanon in further attempts to intimidate

      them into silence, and to cease pursuing their claims. In February 2018, Defendants

      serendipitously decided that Mr. Samaha’s business in Lebanon should be shut down.

      Defendants arranged for a wall of concrete to be poured in front of the entrance of Mr.

      Samaha’s warehouse, essentially creating a tombstone to Plaintiffs’ livelihood.

      Defendants disconnected utility services to the warehouse, leaving the facility with no

      electricity or ventilation. The concrete wall rendered it impossible to access the main

      entrance to Mr. Samaha’s facility, causing the inability to remove any of the inventory

      from the warehouse and resulting in the effective closure of his business, exactly as

      Defendants had intended. These actions rendered inventory valued at $3,000,000.00 USD

      damaged and unsalvageable.

                        128.   Plaintiffs reported this conduct to Lebanese officials and filed a

      corresponding complaint, but Abo Haidar and Dany Macaron, counsel for the Free

      Patriotic Movement, caused Plaintiffs’ complaint to be transferred to Abo Haidar in

      February 2018. Abo Haidar ensured that no investigation of Defendants’ conduct was

      ever initiated.




                                                     34
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 36 of 41




                                    FIRST CAUSE OF ACTION
                                   Violation of the Law of Nations
                              (by Lara Samaha against all Defendants)

                     129.    Plaintiffs incorporate by reference the allegations set forth above

      as though fully restated herein.

                     130.    Mrs. Samaha is an “alien” within the meaning of the ATS.

                     131.    Defendants knew that Mrs. Samaha had filed the U.S. Lawsuit.

      Defendants sought to deprive Mrs. Samaha of her valuable right to pursue that litigation.

                     132.    Defendants did so through violations of the Torture Convention,

      which is part of the “law of nations” within the meaning of the ATS.

                     133.    Plaintiffs were kidnapped by the security forces of Lebanon, acting

      under color of law. Defendants acted, through Jreissati using his actual and/or apparent

      authority as Minister for Presidential Affairs and former Minister of Justice, to cause the

      unlawful arrest, detention, and torture of Plaintiffs by Lebanese security forces. While in

      the custody of the Lebanese security forces, Plaintiffs were subjected to unlawful and

      severe pain and suffering, both physical and mental.

                     134.    Defendants willfully and unlawfully deprived Mrs. Samaha of her

      freedom and tortured her by subjecting her to physical pain and emotional harm,

      including by threatening her with severe physical pain and death, in order to coerce her

      into giving up her right to pursue the U.S. Lawsuit.

                     135.    Torture during unlawful detention constitutes a violation of the law

      of nations.

                     136.    Defendants’ misconduct touches and concerns the United States

      because Defendants lured Mrs. Samaha from the United States so that they could kidnap



                                                   35
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 37 of 41




      and torture her, and Defendants’ misconduct was directed at coercing Mrs. Samaha to

      abandon a U.S. property interest: the U.S. Lawsuit.

                     137.     Defendants are liable to Mrs. Samaha for the harm they inflicted

      on her through their violation of the law of nations.


                                   SECOND CAUSE OF ACTION
                            Violation of the Torture Victim Protection Act
                               (by all Plaintiffs against all Defendants)

                     138.     Plaintiffs incorporate by reference the allegations set forth above

      as though fully restated herein.

                     139.     Defendants kidnapped and tortured Plaintiffs, including by

      directing the security forces of Lebanon, acting under color of law. Defendants acted,

      through Jreissati using his authority as Minister for Presidential Affairs and former

      Minister of Justice, to cause the unlawful arrest, detention, and torture of Plaintiffs by

      Lebanese security forces. While in the custody of the Lebanese security forces, Plaintiffs

      were subjected to unlawful and severe pain and suffering, both physical and mental.

                     140.     Defendants tortured Plaintiffs to punish them for Mrs. Samaha’s

      efforts to obtain her lawful inheritance and in retribution for Mr. Samaha’s complaints

      about the illegal closure of his business. Defendants also tortured Plaintiffs to intimidate

      and coerce them so that Mrs. Samaha would dismiss the U.S. Lawsuit. Defendants

      tortured Plaintiffs, as that term is defined in the Torture Victim Protection Act.

                     141.     Plaintiffs were subjected to severe mental pain resulting from the

      threatened infliction of severe physical pain and imminent death to himself and to his

      wife.




                                                    36
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 38 of 41




                     142.    Plaintiffs have no adequate remedies available to them in Lebanon.

      Defendants are liable to Plaintiffs for the harm they inflicted on him through their

      violations of Torture Victim Protection Act.


                                   THIRD CAUSE OF ACTION
                                           Conversion
                            (by Lara Samaha against Family Defendants)

                     143.    Plaintiffs incorporate by reference the allegations set forth above

      as though fully restated herein.

                     144.    Plaintiff Lara Samaha was the beneficiary of the estate of her

      father, George Mansour, and her aunt, Evelyn Mansour. Mrs. Samaha was entitled to an

      expectancy of receiving an inheritance from their estates upon their deaths. Such an

      expectancy was Mrs. Samaha’s property.

                     145.    The Family Defendants intended to extinguish Mrs. Samaha’s

      claim by tortuously and fraudulently converting the underlying inheritance to their own

      property.

                     146.    The Family Defendants did subsequently extinguish Mrs.

      Samaha’s claim by tortuously converting the underlying inheritance.

                     147.    The Family Defendants had no right to Mrs. Samaha’s inheritance.

                     148.    As a result of the Family Defendants’ wrongful conduct, Mrs.

      Samaha was deprived of her inheritance.


                                  FOURTH CAUSE OF ACTION
                                                 Fraud
                              (by all Plaintiffs against all Defendants)

                     149.    Plaintiffs incorporate by reference the allegations set forth above

      as though fully restated herein.

                                                   37
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 39 of 41




                     150.    Defendants caused Bouez to misrepresent to Plaintiffs that the

      Family Defendants wished to resolve Mrs. Samaha’s inheritance in good faith.

                     151.    These representations, directed at Plaintiffs in the United States,

      were false.

                     152.    Defendants intended that Plaintiffs would rely on Bouez’s

      misrepresentation to cause them to travel to Lebanon.

                     153.    Plaintiffs relied on the misrepresentations in deciding to travel to

      Lebanon.

                     154.    Plaintiffs’ reliance on this misrepresentation was reasonable.

                     155.    As a result of Plaintiffs’ reliance on Defendants’

      misrepresentations, Plaintiffs traveled to Lebanon, where they were kidnapped and

      tortured, causing them to relinquish Mrs. Samaha’s claims to her inheritance.


                                   FIFTH CAUSE OF ACTION
                        Tortious Interference with an Expected Inheritance
                             (by Lara Samaha against all Defendants)

                     156.    Plaintiffs incorporate by reference the allegations set forth above

      as though fully restated herein.

                     157.    Plaintiff Lara Samaha was the beneficiary of the estate of her

      father, George Mansour, and her aunt, Evelyn Mansour. Mrs. Samaha was entitled to an

      expectancy of receiving an inheritance from their estates upon their deaths.

                     158.    Defendants intentionally interfered with Mrs. Samaha’s

      expectancy by forging a power of attorney to remove assets from the estate to prevent her

      from receiving her inheritance.




                                                   38
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 40 of 41




                     159.    The Mansours used the forged power of attorney to remove assets

      from George’s estate. The remaining Defendants prevented Mrs. Samaha from recovering

      any assets that were wrongfully taken from George’s estate. All Defendants thereby

      changed Mrs. Samaha’s expectancy in her father’s estate.

                     160.    As a result of the Family Defendants’ wrongful conduct, Mrs.

      Samaha was deprived of her inheritance.


                                      PRAYER FOR RELIEF

                     WHEREFORE, Plaintiffs request that this Court award a judgment on all

      claims and award them such damages and compensation, including punitive damages,

      interest, reasonable attorneys’ fees, costs and such other relief as this Court may deem

      just. An award of punitive damages is appropriate because Defendants’ conduct was

      criminal in nature, dangerous to human life, outrageous, extreme, wanton, willful, and

      malicious.

                                          JURY DEMAND

                     Plaintiffs demand a trial by jury on all causes of action herein.




                                                   39
Case 1:17-cv-24206-JEM Document 149 Entered on FLSD Docket 10/12/2020 Page 41 of 41




       Dated: October 12, 2020

                                          /s/ Rebecca L. Castaneda
                                         Rebecca L. Castaneda
                                         Florida Bar No. 1007926
                                         The Castaneda Law Firm PLLC
                                         506 N. Armenia Avenue
                                         Tampa, FL 33609-1703
                                         Tel: (813) 694-7780
                                         rc@attorneyrebeccacastaneda.com

                                         /s/ Andrew E. Siegel
                                         Andrew E. Siegel
                                         District of Colombia Bar No. 1029365
                                         Covington & Burling LLP
                                         One CityCenter
                                         850 Tenth Street, NW
                                         Washington, D.C. 20001
                                         Tel: (202) 662-6000
                                         asiegel@cov.com

                                         Attorneys for Plaintiffs




                                        40
